NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               ______________

                                     No. 20-2342
                                   ______________

                                  DAVID SIVELLA,
                                               Appellant

                                           v.

 TOWNSHIP OF LYNDHURST, ROBERT GIANGERUSO, Lyndhurst Commissioner

                                   _______________

                     Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 2:15-cv-07038)
                    District Judge: Honorable Madeline Cox Arleo
                                    _______________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   May 25, 2021
                                 _______________

Before: GREENAWAY, JR., and KRAUSE, Circuit Judges, and KANE, District Judge.*

                            (Opinion Filed: August 3, 2021)
                                  _______________

                                      OPINION**
                                   _______________




      *
        The Honorable Yvette Kane, United States District Judge for the Middle District
of Pennsylvania, sitting by designation.
      **
         This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
KANE, District Judge.

       David Sivella appeals from the District Court’s June 16, 2020 order granting

summary judgment for Appellee Robert Giangeruso, the Mayor of the Township of

Lyndhurst (the “Township”), based on qualified immunity.1 We will affirm.

                                     I. Background

       After working on Giangeruso’s political campaigns in 2005 and 2009, Sivella held

two different municipal jobs: part-time Associate Planner for the Township from

approximately 2005 through 2013, and Bergen County Housing Department Director

(“BCHD Director”) from approximately 2009 through 2011, holding both jobs

simultaneously from 2009 to 2011. One of Sivella’s responsibilities as BCHD Director

was overseeing the Section 8 housing program. See 42 U.S.C. § 1437f. Sivella

voluntarily resigned from his position as BCHD Director in April 2011, continuing to

work as an Associate Planner for the Township until 2013.

       In approximately June 2011, after he resigned as BCHD Director, Sivella was

interviewed by the Bergen County Prosecutor and Housing and Urban Development

(“HUD”) investigators regarding Section 8 housing benefits received by Giangeruso’s

mother. Her Section 8 housing benefits were ultimately discontinued after HUD

investigators determined that the configuration of the house in which she resided with

Giangeruso did not meet the requirements for the Section 8 program.

       On September 10, 2013, at a Township public meeting, Township Commissioner


       1
        Not relevant to this appeal is the District Court’s dismissal of Sivella’s remaining
claims against the Township upon his consent.
                                             2
Thomas DiMaggio expressed a concern that there were “no-show jobs” for several

Township employees. While no names were mentioned at the meeting, Sivella was one

of three individuals thought to have had a no-show municipal job.

       Thereafter, on October 15, 2013, Giangeruso and Township Commissioner

DiMaggio sent a letter to the Township Chief of Police requesting that he confidentially

investigate the no-show municipal job allegations raised at the September public meeting.

The letter did not disclose any names. The record reflects that any investigation, to the

extent one was conducted,2 “receiv[ed] no result anywhere.” App. 355. Sivella

ultimately resigned from his position as an Associate Planner with the Township on

October 28, 2013.

       Sivella filed a complaint against the Township and Giangeruso, alleging that

Giangeruso and the Township (collectively, “Appellees”) retaliated against him for

exercising his First Amendment right to freedom of speech.3 On November 6, 2019, the

District Court entered an order denying Appellees’ motion for summary judgment as to

Sivella’s First Amendment retaliation claims for the following reasons: (1) “there is a

genuine factual dispute as to whether a person of ordinary firmness would be deterred

from speaking out because of [Appellees’] retaliatory acts, including Giangeruso and


       2
          Sivella was never contacted or questioned by any law enforcement agency
related to any investigation into no-show municipal jobs.
       3
          His complaint also asserted a claim under the New Jersey Civil Rights Act, N.J.
Stat. Ann. § 10:6-1, et seq., for violation of his First Amendment rights, and common law
claims of negligence, intentional infliction of emotional distress, and negligent infliction
of emotional distress. Upon Sivella’s concession that his common law claims failed as a
matter of law, the District Court granted Appellees’ motion for summary judgment as to
those claims.
                                             3
Litterio’s threatening statements and Giangeruso’s investigation into [Sivella’s] job”;4 (2)

“there is a genuine [dispute] of material fact with respect to the causation element [of a

First Amendment retaliation claim], because a reasonable fact-finder could infer a

‘pattern of antagonism’ between [Sivella] and Giangeruso and a ‘temporal proximity’

between Giangeruso’s Section 8 subsidy being discontinued in 2013, Giangeruso blaming

Sivella for the investigation into that subsidy, and Giangeruso subsequently opening an

investigation into [Sivella’s] job after the September 10, 2013 Commissioners’ meeting”;

and (3) Giangeruso was not entitled to qualified immunity because he failed to show that

“he did not violate clearly established constitutional rights.” App. 416-17.

       In granting Appellees’ motion for reconsideration of its November 6, 2019 order,

the District Court found that, in requesting an investigation into no-show municipal jobs

in October 2013, Giangeruso had not violated any clearly established right, and was

therefore entitled to qualified immunity and summary judgment as to Sivella’s First

Amendment retaliation claims.

                                      II. Discussion

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1331. We have

appellate jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review over the

District Court’s order granting summary judgment and we apply the same standard as the

District Court. Goldenstein v. Repossessors Inc., 815 F.3d 142, 146 (3d Cir. 2016);

Beers-Capitol v. Whetzel, 256 F.3d 120, 130 n.6 (3d Cir. 2001). We review de novo the



       4
           Carmen Litterio was the Deputy Police Chief of the Township.
                                             4
legal grounds underpinning a claim of qualified immunity. Halsey v. Pfeiffer, 750 F.3d

273, 287 (3d Cir. 2014).

       Before us, Sivella contends that the District Court erred in granting Appellees’

motion for reconsideration and reversing its prior ruling that Giangeruso was not entitled

to qualified immunity on Sivella’s First Amendment retaliation claims. Further, Sivella

maintains that genuine disputes of material fact exist with respect to his First Amendment

retaliation claims. In connection with his first argument, Sivella asserts that the District

Court erroneously relied on dicta from Hartman v. Moore, 547 U.S. 250 (2006), and a

non-precedential decision of a panel of this Court in Holt v. Pennsylvania, 683 F. App’x

151 (3d Cir. 2017), in finding that Sivella’s “right to be free from a retaliatory

investigation based on his engaging in protected speech” was not clearly established at

the time Giangeruso sent a letter to the Township Police Chief requesting the initiation of

an investigation into no-show municipal jobs in October 2013.

       We find that the District Court properly concluded that Giangeruso was entitled to

qualified immunity because, at the time he requested the initiation of an investigation into

no-show municipal jobs in 2013, it was not clearly established that, assuming the

investigation was requested in retaliation for protected speech, such an adverse action

amounted to a First Amendment violation.

       “[Q]ualified immunity protects government officials ‘from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Bayer v.

Monroe Cnty. Children & Youth Servs., 577 F.3d 186, 191 (3d Cir. 2009) (quoting

                                              5
Pearson v. Callahan, 555 U.S. 223, 231 (2009)). “Clearly established” means that “there

must be sufficient precedent at the time of action, factually similar to the plaintiff’s

allegations, to put defendant on notice that his or her conduct is constitutionally

prohibited.” Mammaro v. N.J. Div. of Child Prot. & Permanency, 814 F.3d 164, 169 (3d

Cir. 2016) (quoting McLaughlin v. Watson, 271 F.3d 566, 572 (3d Cir. 2001)). We first

look to applicable Supreme Court precedent, but if none exists, “a ‘robust consensus of

cases of persuasive authority’ in the Court[s] of Appeals could clearly establish a right for

purposes of qualified immunity.” Id. (quoting Taylor v. Barkes, 575 U.S. 822, 826

(2015) (per curiam)).

       The right that Sivella alleges Giangeruso violated is his right to be free from a

request for an investigation into his employment in retaliation for the exercise of his First

Amendment rights. A claim for First Amendment retaliation requires: “(1)

constitutionally protected conduct, (2) retaliatory action sufficient to deter a person of

ordinary firmness from exercising his constitutional rights, and (3) a causal link between

the constitutionally protected conduct and the retaliatory action.” Thomas v. Indep.

Twp., 463 F.3d 285, 296 (3d Cir. 2006). As noted above, Sivella alleges that Giangeruso

retaliated against him for his statements to HUD investigators in 2011 by requesting the

initiation of an investigation into whether he held a no-show municipal job in October

2013. Accordingly, Giangeruso’s entitlement to qualified immunity turns on whether, in

October 2013, it was clearly established that a request for an investigation could

constitute a retaliatory act for purposes of the First Amendment.

       In Hartman, the Supreme Court held that a plaintiff alleging a speech-based

                                              6
retaliatory prosecution claim must plead and prove an absence of probable cause to

support the criminal charge underlying the retaliation claim. 547 U.S. at 252. In dicta,

the Supreme Court stated that it had not established that a retaliatory investigation was a

“constitutional violation.” Id. at 262 n.9. Since Hartman, no Supreme Court case has

addressed the issue of whether the initiation of a retaliatory investigation can constitute a

First Amendment violation. As this Court has previously stated, an absence of relevant

Supreme Court precedent strongly supports a finding that a particular right is not clearly

established. Spady v. Bethlehem Area Sch. Dist., 800 F.3d 633, 639 (3d Cir. 2015)

(stating that “[i]n order for a right to be clearly established there must be applicable

precedent from the Supreme Court”).

       Moreover, in 2013, there existed no “robust consensus of cases of persuasive

authority” clearly establishing a right to be free from a retaliatory investigation.

Mammaro, 814 F.3d at 169 (citation and internal quotation marks omitted). Sivella

argues that the District Court erroneously relied on Holt, wherein a panel of this Court

observed that we had “not considered whether the initiation of an internal investigation

can constitute an adverse action for purposes of a First Amendment retaliation claim, and

our sister circuits are split on the issue.” 683 F. App’x at 154. We recognize that Holt

was a non-precedential opinion, which does not constitute binding precedent. See 3d Cir.

I.O.P. 5.7 (2018). What is significant, however, is that there was and remains a circuit

split on the relevant issue. Compare, e.g., Breaux v. City of Garland, 205 F.3d 150, 158

(5th Cir. 2000) (finding that “[i]nvestigating alleged violations of departmental policies . .

. [is] not [an] adverse employment action”), with Dahlia v. Rodriguez, 735 F.3d 1060,

                                              7
1078-79 (9th Cir. 2013) (holding that placement on administrative leave pending

discipline can constitute an adverse action for purposes of a First Amendment retaliation

claim).

       In view of the above authority (or lack thereof), we easily conclude that, in

October 2013, when Giangeruso sent a letter requesting the initiation of an investigation

of no-show municipal jobs by the Township Chief of Police, allegedly in retaliation for

Sivella’s protected speech, it was not clearly established that such an adverse action

amounted to a First Amendment violation. Accordingly, the District Court correctly

concluded that Giangeruso was entitled to qualified immunity and summary judgment as

to Sivella’s First Amendment retaliation claims. In light of the Court’s conclusion

regarding Giangeruso’s entitlement to qualified immunity, we need not reach Sivella’s

argument regarding the existence of material factual disputes as to certain elements of his

First Amendment retaliation claims.

                                      III. Conclusion

       For the foregoing reasons, we will affirm the District Court’s order granting

Appellees’ motion for reconsideration and summary judgment in favor of Giangeruso.




                                             8